—Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered March 9, 1995, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the seventh degree (two counts).
Upon reviewing the record and brief submitted by defense counsel, we find that there are no nonfrivolous issues that can be raised on appeal. Accordingly, the judgment must be affirmed and counsel’s application for leave to withdraw granted.
Mikoll, J. P., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.